*940Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 10, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a probationary police officer after he made a false statement to his employer. The Unemployment Insurance Appeal Board ultimately determined that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated for engaging in disqualifying misconduct. Claimant now appeals.
We affirm. During an investigation into allegations that he was dealing drugs, claimant was questioned about a prior arrest for drug possession. Although claimant told investigators that he had not sold drugs and had possessed only three bags of marihuana, testimony of investigating officers and the police report made at the time of the arrest established that the arresting officer had witnessed a hand-to-hand sale and that 16 bags of marihuana were recovered from claimant’s possession. Based on his dishonest response, the Board’s determination that claimant engaged in disqualifying misconduct is supported by substantial evidence (see Matter of Jung-Szayer [Commissioner of Labor], 21 AD3d 1173, 1174 [2005], lv denied 7 NY3d 706 [2006]; Matter of Goulbourne [Commissioner of Labor], 18 AD3d 1087, 1088 [2005]; Matter of Bishop [New York City Human Resources Admin.—Commissioner of Labor], 282 AD2d 924, 924 [2001]).
Claimant’s remaining contentions have been reviewed and determined to be without merit.
Mercure, J.E, Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.